Citation Nr: 0419885	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  95-18 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an original compensable disability rating 
for residuals of lacerations of the tips of the fourth and 
fifth fingers of the right hand, for the period on and after 
July 16, 1999.

2.  Entitlement to an original compensable disability rating 
for residuals of a left hand injury, for the period on and 
after July 16, 1999.

3.  Entitlement to the assignment of a compensable disability 
rating based on multiple noncompensable service-connected 
disabilities, for the period on and after July 16, 1999.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to June 
1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Portland, Oregon 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In an April 1994 rating decision, 
the RO granted service connection and a noncompensable (0 
percent) rating for residuals of a laceration injury to the 
fourth and fifth fingers of the right hand.  In a November 
1994 rating decision, the RO granted service connection and a 
noncompensable rating for residuals of an injury to the left 
hand.  Also in the November 1994 rating decision, the RO 
denied a compensable rating based on multiple noncompensable 
service-connected disabilities.  The veteran has since 
relocated, and his case is now being handled through the 
Boise, Idaho RO.

In December 1998, the Board remanded this case for procedural 
and evidentiary development on the issues currently on 
appeal.  In a June 2001 decision, the Board granted, for 
residuals of the laceration injury to the fingers on the 
right hand, a 10 percent rating, for the period from November 
3, 1987 to July 15, 1999, with a noncompensable rating 
assigned thereafter.  For the left hand injury residuals, the 
Board granted a 10 percent rating for the period from 
December 8, 1992 to July 15, 1999, with a noncompensable 
rating assigned thereafter.  The Board also denied a 
compensable rating based on multiple noncompensable service-
connected disabilities, for the period from July 16, 1999 
forward.

The veteran appealed the Board's June 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2003, the Court granted a joint motion from VA and 
the veteran, vacating portions of the June 2001 Board 
decision and remanding the case to the Board

In the January 2003 order, the Court vacated and remanded the 
portions of the June 2001 Board decision that denied 
compensable ratings for right hand and left hand 
disabilities.  The Joint Motion made no mention of the 
portion of the decision that granted 10 percent ratings for 
the disabilities of each hand, for periods beginning with the 
effective date of service connection and ending July 15, 
1999.  Since the joint motion, and resultant Court order, did 
not disturb those determinations, the June 2001 Board 
decision remains in effect as to the evaluation of the left 
and right hand disabilities prior to July 16, 1999.

In December 2003, the Board remanded the case to the RO for 
procedural and evidentiary development.  The RO took actions 
in response to the Board's remand, and then returned the case 
to the Board.

FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  From July 16, 1999 forward, lacerations of the tips of 
the fourth and fifth fingers of the right hand produced no 
residual tenderness, pain, or limitation of function.

3.  From July 16, 1999 forward, a service-connected left hand 
injury produced no residual tenderness, pain, or limitation 
of function.

4.  In the period from July 16, 1999 forward, the veteran's 
only service-connected disabilities, residuals of injuries of 
the right and left hands, have not interfered with his 
employability.


CONCLUSIONS OF LAW

1.  From July 16, 1999 forward, the criteria for a 
compensable disability rating for residuals of lacerations of 
the tips of the fourth and fifth fingers of the right hand 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2002); 38 C.F.R. § 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7801-7805 
(2003).

2.  From July 16, 1999 forward, the criteria for a 
compensable disability rating for residuals of a left hand 
injury have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805 (2002); 38 C.F.R. § 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7801-
7805 (2003).

3.  From July 16, 1999 forward, the criteria for compensation 
for multiple noncompensable service-connected disabilities 
are not met.  38 C.F.R. § 3.324 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2003).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty to 
notify by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the notice requirement is not met unless VA can 
point to a specific document in the claims file.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court 
has confirmed and emphasized VA's duties under the VCAA to 
notify claimants.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II).

In this case, VA has provided the veteran with notice that 
complied with the requirements of 38 U.S.C.A. § 5103(a), and 
told him to submit evidence in his possession.  In a January 
2004 letter, the RO informed the veteran and his 
representative of the type of evidence needed to support his 
claim, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini II, 
slip. op. at 10.  In this case, the VCAA notice was provided 
after the initial adjudication of the claim.  The RO provided 
the notice as the Board directed in the Board's December 2003 
remand.

The Court explained in Pelegrini II that failure of an agency 
of original jurisdiction (AOJ) (in this case, the RO) to give 
a claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Pelegrini II, slip op. at 
10-11.

In this case, the Board remanded the case, and the RO 
provided the required notice.  The lack of notice prior to 
the initial decision is corrected.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims on appeal.  The veteran's claims file contains medical 
records addressing the condition of the veteran's hands.  
Those records include examination reports submitted by the 
veteran, and the report of a February 2004 VA examination.  
The veteran has not reported the existence of any relevant 
evidence that is not associated with the claims file.

Ratings for Residuals of Injuries of Right and Left Hands

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court has subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The veteran's service medical records reflect that he was 
seen on August 23, 1958 for injury of his right hand.  The 
treatment notes indicate that his right hand struck a car 
window, and he sustained severe lacerations of the fourth and 
fifth fingers.  The examiner reported that the tendons of the 
fourth and fifth fingers were lacerated.  The examiner 
referred the veteran for an emergency surgery consultation.  
Sick call notes from August 25, 1958 indicated that the 
physician consulted at a service hospital had found that 
there was no tendon involvement in the injuries.  The 
examiner who saw the veteran on August 25 noted tearing 
across the dorsum of the second, third, and fourth digits at 
the proximal interphalangeal joints.  The hand was redressed 
on August 27 and August 29, with the August 29 entry noting 
that the bandage was on the third, fourth, and fifth digits.  
On September 3, the fingers were checked.  The examiner noted 
that the wounds had not been sutured, and that the wounds 
looked good.  The examiner indicated that the fingers were 
stiff and painful on motion, and that physiotherapy was 
planned.  The hand was rechecked on October 6, 1958.

In October 1961, the veteran was seen for a left hand injury.  
He indicated that he had been chipping steel, and that a 
piece had gone into his hand.  X-rays of the left hand 
revealed a tiny opacity at the distal head of the third 
metacarpal.

Beginning in 1987, the veteran sought service connection and 
compensation for disability due to right hand injuries.  He 
began in 1992 to seek service connection and compensation for 
disability due to left hand injuries.

On VA examination in December 1987, the veteran reported pain 
in his right hand during cold weather, and a poor grip with 
his right hand.  He reported that the tip of his right third 
finger had been removed in 1963.  He asserted that the 
removal of that fingertip was related to the 1958 injuries to 
his right hand.  The examiner noted indented scarring on the 
right hand.  Grip strength was 70 pounds in the right hand 
and 75 pounds in the left hand.  

In January 1988, the RO denied service connection for right 
hand injuries.

The report of a VA medical consultation in 1991 reflects that 
the veteran reported decreased sensation in both arms and 
hands.  In 1993, the veteran stated that he had cramping in 
the fingers and joints in his hands.  In 1994, he wrote that 
he did not have full use of his right hand, due to numbness, 
cramping, and weakness.

In April 1994, the RO granted service connection for 
residuals of injuries of the right hand at the fourth and 
fifth fingers, effective in November 1987.  The RO continued 
to hold that the removal of the tip of the right third finger 
was not service connected.

On VA examination in May 1994, the examiner found markedly 
reduced flexion of the right thumb.  The left thumb had 
reduced motion, although opposition was completely adequate.  
There was reduced flexion of the left index finger.  

In November 1994, the RO granted service connection for 
residuals of a left hand injury, classified as a disability 
of the "RMFB," or right middle finger.

VA outpatient treatment notes from December 1994 indicate 
that the veteran had bilateral carpal tunnel syndrome.  

In a May 1995 rating decision, the RO denied service 
connection for bilateral carpal tunnel syndrome.

In hearings at the RO in August and October 1995, the veteran 
reported having cramping, pain, numbness, and tingling in his 
hands.  He related that his right hand intermittently froze 
in position, such that he had to release it with his other 
hand.  He indicated that the symptoms were worse in cold 
weather.  He stated that a doctor had indicated that he had 
rheumatoid arthritis.

On VA examination in May 1996, the veteran reported a history 
of right hand pain since his injury during service, with 
worsening pain over the preceding five or six years.  He 
stated that he also had pain and numbness in both arms and 
wrists, and pain in his low back.  The examiner found nearly 
full ranges of motion in both hands.  The examiner noted that 
both ulnar nerves were very tender, and that there was 
diffuse tenderness through both hands.  The scars on the 
right hand were small and well healed.

In July 1999, private neurologist Stephen W. Asher, M.D., 
examined the veteran and reviewed the results of neurological 
testing.  At that time, the veteran reported cramping, pain, 
and numbness in the right hand, and worsening pain, numbness, 
tingling in the left hand.  Examination revealed no 
neurological deficits in the hands, and no evidence of past 
injuries, except at the tip of right third finger.  There was 
no evidence of weakness, incoordination, or pain.  There was 
clinically symptomatic carpal tunnel syndrome, and 
neurological test results showed mild right carpal tunnel 
syndrome.

On VA examination in July 1999, the veteran reported that he 
had worked in the past as a self-employed repairman.  He 
stated that he had not worked since 1987, when he had 
sustained a gunshot wound to the head in a suicide attempt.  
The examiner observed that the veteran had good dexterous use 
of both hands, for example, when unbuttoning and buttoning 
his shirt.  All of the fingers on both hands had sufficient 
range of motion to reach the palms.  Both hands had good grip 
strength, and the forearm muscles were strong.  Sensation in 
the hands was intact, except for some diminishment of 
sensation in the right fifth finger.  The examiner noted 
scars on both hands.  The scars were not painful, and were 
not very visible.  The examiner stated that there was no 
visible evidence of pain, and that no functional limitations 
were expected or shown.

In August 2001, a VA physician wrote that he had examined the 
veteran, and that the veteran had diffuse degenerative 
arthritis, largely of the hands and back.  The physician 
stated that the arthritis symptoms were persistent, and 
severe enough to prevent heavy or persistent physical 
activity, such that the arthritis would produce a significant 
partial disability.

In August 2003, private neurologist Rodde D. Cox, M.D., 
performed an electrodiagnostic evaluation of the veteran's 
hands.  The veteran reported that he had pain and cramping in 
his hands that awakened him at night.  Dr. Cox reported that 
the neurological test results were abnormal, showing evidence 
of sensory polyneuropathy, consistent with carpal tunnel 
syndrome on the right.  Dr. Cox wrote that the most likely 
etiology of the neurological findings was the veteran's long 
history of alcohol abuse.  In an addendum dated in October 
2003, Dr. Cox wrote that other possible causes of the 
veteran's sensory polyneuropathy included vitamin 
deficiencies, medications, or other metabolic processes.

On VA examination in February 2004, the veteran reported pain 
in the knuckles of his hands, worse with use of his hands.  
He related that he had diminished sensation in his hands, and 
that he sometimes dropped things.  Examination revealed loss 
of tissue in the right third finger, but normal function of 
that finger.  

The examiner found no residuals of the lacerations of the 
right fourth and fifth fingers.  In both hands, all of the 
fingers could touch the palms.  X-rays showed the amputation 
of the tip of the right third finger, a tiny body in the 
right wrist, and a tiny metallic foreign body in the left 
third finger.  On sensory examination, the examiner noted 
some changes since examinations in 1999.  There was loss of 
pain sensation in the fingers in both hands.  Both hands had 
good grip strength, and there was no partial or full 
paralysis.  The examiner stated that the knuckle pain was 
consistent with arthritis.  The examiner indicated that the 
August 2003 testing showed possible right carpal tunnel 
syndrome; but he opined that the right carpal tunnel syndrome 
would not be service connected.  

The examiner found that it was unlikely that the veteran's 
service-connected hand injuries caused any partial paralysis.  
The examiner concluded that the sensory changes seen between 
1999 and 2003 were most likely due to alcohol abuse.

Service connection has been established for the residuals of 
the 1958 injuries of the veteran's right hand and the 1961 
injuries of his left hand.  The right hand injuries were 
lacerations across the backs of the fingers.  The left hand 
injury involved one or more metal fragments going into the 
hand.

The residuals of the veteran's hand injuries have been 
evaluated as scars.  In 2002, VA revised the rating schedule 
for the evaluation of skin disorders, including scars.  67 
Fed. Reg. 49,950 et seq. (July 31, 2002) (codified at 
38 C.F.R. § 4.118).  The revised rating schedule was 
effective August 30, 2002.  

The General Counsel of VA has issued a precedent opinion 
addressing steps that VA must take when a new regulation is 
issued while a claim is pending before VA.  See VAOPGCPREC 7-
2003 (2003); 69 Fed. Reg. 25179 (2004).  

The General Counsel held that VA must first determine whether 
the regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the new provision to claims that were 
pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See id.

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the earlier version 
of the criteria for evaluating skin disorders applies prior 
to the August 30, 2002 change in the regulations, and that 
the revised criteria apply thereafter.  This interpretation 
is consistent with 38 U.S.C.A. § 5110(g), under which the 
retroactive reach of the new regulation can be no earlier 
than the effective date of that change.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000 
(2000); 65 Fed. Reg. 33422(2000).

Under the old rating criteria, a scar that is not on the 
head, face, or neck, and is not from burns, was rated at 10 
percent if the scar was poorly nourished, with repeated 
ulceration, or if the scar was tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2002).  Otherwise, such a scar was rated based on 
any limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002).

Under the revised rating criteria, a scar that is not on the 
head, face, or neck may warrant a compensable rating if the 
scar is deep or causes limitation of motion, and the scar 
covers at least six square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2003).  If a scar is not on the head, 
face, or neck, is superficial, and does not cause limitation 
of motion, a compensable rating may be assigned if the scar 
covers at least 144 square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2003).  A superficial scar may also 
warrant a compensable rating if it is unstable or painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2003).  Otherwise, a scar may be rated based on the 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2003).

The evidence does not provide a basis for a rating greater 
than 10 percent for the disabilities of either hand during 
those earlier periods.  Prior to July 16, 1999, both hands 
were found to have some tenderness.  There was no medical 
evidence, however, that the function of either hand was so 
limited as to warrant a rating of greater than 10 percent.

The veteran is seeking compensable ratings for the 
disabilities of each hand for the period beginning July 16, 
1999.  A VA medical examination on that date indicated that 
there were scars on each hand, although the scars were not 
very visible.  The scars were not painful or tender.  On 
examination in February 2004, the examiner did not see scars 
on the hands, nor find tenderness or pain in the hands.  
Thus, a compensable rating is not warranted in either hand 
based on such scar manifestations as tenderness, pain, or 
instability.

The July 1999 examination did not show limitation of function 
of either hand.  Although the veteran reported cramping, 
pain, numbness, and tingling in the hands, the examiner found 
good grip strength and good, dexterous use of both hands.  
There were no objective signs of pain in the hands.  The 
examiner did not find objective evidence of pain on motion, 
weakness, diminished endurance, incoordination, or other 
functional limitation.  As of the July 1999 examination, the 
evidence did not show limitation of function that would 
warrant a compensable rating for either hand.

In 2003, the veteran reported pain and cramping in his hands.  
The February 2004 examination showed good function of the 
hands in most respects.  Testing performed in 2003 showed 
sensory polyneuropathy in the hands, and the VA physician who 
examined the veteran in 2004 noted those findings.  The 
physicians who performed the 2003 and 2004 testing and 
examination, however, both concluded that a long history of 
alcohol abuse was the most likely etiology of neurological 
symptoms in the veteran's hands.  

There is no medical opinion that the effects of the 1958 and 
1961 injuries are likely factors in causing the neurological 
symptoms.  The preponderance of the evidence is against the 
attribution of any neurological impairment, or any other 
functional impairment found in 2003 and 2004 to the residuals 
of the service-connected injuries.  Therefore, a compensable 
evaluation is not warranted on the basis of neurologic 
impairment.  38 C.F.R. § 4.124a (2003).

Examiners have also not found that the service connected hand 
injuries have caused any limitation of motion.  Therefore, an 
evaluation based on limitation of finger motion is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 
(2002 & 2003).

The veteran's 1958 and 1961 hand injuries are not shown to 
produce scars with compensable characteristics.  Those 
injuries do not produce functional impairment.  Therefore, 
for the period from July 16, 1999 forward, compensable 
ratings are not warranted for the residuals of those 
injuries.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2003).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedule.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for the residuals of his service-connected 
right and left hand injuries.  The veteran has been 
unemployed for many years, but the reasons he has reported 
for ceasing employment are not related to the condition of 
his hands.  Any impairment of his hands residual to his 
service-connected hand injuries has not been shown to 
markedly interfere with his capacity for employment.  The 
Board finds that there are no exceptional factors that render 
application of the regular schedular criteria impractical.  
There is, therefore, no basis for referral of the case to the 
appropriate official for consideration of extraschedular 
ratings.

Compensable Rating Based on Multiple Noncompensable 
Disabilities

When a veteran suffers from two or more separate permanent 
service-connected disabilities, all of which are rated 
noncompensable, and the disabilities are of such character as 
to clearly interfere with normal employability, VA may apply 
a 10 percent rating for the combined disabilities.  38 C.F.R. 
§ 3.324.

The veteran has service-connected residuals of injuries of 
the right and left hands.  He does not have any other 
service-connected disabilities.  For the period from July 16, 
1999 forward, the disability in each hand is rated as 
noncompensable.

The veteran has reported that he worked for many years after 
service.  He has stated that he worked repairing machines.  
He has indicated that he has not worked since 1987, following 
a self-inflicted gunshot wound to the head.  In 1988, when 
the veteran applied for Social Security disability, he 
reported that he was not able to work because of the 
dizziness and vertigo that he suffered.  From July 1999 
forward, medical examinations have indicated that the 
residuals of the veteran's hand injuries do not limit the 
function of his fingers or hands.

The preponderance of the evidence shows that the veteran's 
service-connected right and left hand disabilities do not 
interfere with his employability.  Therefore, a 10 percent 
rating under 38 C.F.R. § 3.324 is not warranted.


ORDER

Entitlement to a compensable disability rating for residuals 
of lacerations of the tips of the fourth and fifth fingers of 
the right hand, for the period on and after July 16, 1999, is 
denied.

Entitlement to a compensable disability rating for residuals 
of a left hand injury, for the period on and after July 16, 
1999, is denied.

Entitlement to compensation under 38 C.F.R. § 3.324 for 
multiple noncompensable disabilities, for the period on and 
after July 16, 1999, is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



